Citation Nr: 1019392	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  05-21 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
hearing loss of the left ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1976 to January 
1979 and from April 1980 to December 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).

The Veteran requested a video-conference hearing in 
connection with the current claims.  The hearing was 
scheduled for February 2007, but the Veteran failed to report 
for the hearing and made no attempt to reschedule the hearing 
for a later date.  Thus, the Veteran's case will be processed 
as though the request for a hearing had been.  38 C.F.R. § 
20.704(d) (2009).

The Veteran's claim of entitlement to an evaluation in excess 
of 10 percent for hearing loss of the left ear was previously 
before the Board in July 2009 and was remanded at that time 
for additional evidentiary development.  Another remand is 
required in this case for the reasons discussed below. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As noted above, the Veteran's claim of entitlement to an 
evaluation in excess of 10 percent for hearing loss of the 
left ear was previously before the Board in July 2009 and 
remanded for additional evidentiary development, to include 
affording the Veteran a VA Compensation and Pension (C&P) 
audiological examination.  The examination was scheduled for 
December 2009, but the Veteran failed to report for the 
examination.  

The Veteran subsequently submitted a statement in April 2010 
in which he indicated that he never received notice of the 
scheduled December 2009 VA C&P examination due to an address 
change.  Thus, the Veteran should be afforded a new VA 
audiological examination in connection with this claim.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (noting that 
VA's duty to assist includes providing a thorough and 
contemporaneous medical examination).    

Additionally, the Veteran receives medical care through VA.  
VA is required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Thus, the RO should request all relevant VA 
medical records pertaining to the Veteran that are dated from 
October 30, 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder 
relevant VA medical treatment records 
pertaining to the Veteran that are dated 
from October 30, 2009 to the present.

2.  Thereafter, make arrangements with the 
appropriate VA medical facility for the 
Veteran to undergo a VA audiological 
examination to determine the severity of 
the Veteran's service-connected left ear 
hearing loss.  The claims folder must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder has been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.

In particular, the examiner must assess 
the severity of the Veteran's left ear 
hearing loss disability.  The examiner is 
also asked to include a discussion of the 
functional affects of the Veteran's left 
ear hearing loss disability.  The examiner 
must provide a complete rationale for any 
stated opinion. 

3.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


